Title: To George Washington from Karl August Freiherr von Wangenheim, 10 February 1794
From: Wangenheim, Karl August Freiherr von
To: Washington, George


          
            Sir!
            Erlang[en, Germany] 10th February 1794.
          
          To receive a letter from the other part of the world, and written by a youth, who has
            nothing yet done in the world to be known by, You, Sir! You will perhaps be very wonderd
            at. But I believe it is enough to be excused to send You a letter, being a man like You
            form’d by the same Creator and having the design to be usefull to You, Sir, and Your
            Country, and if it was possible to all mankind. Without preface, excepted this, that
            all, what I’ll make, is founded in the convictiveness, You are a
            great and very honourable man, I shall tell You, Sir! what is the design of this letter.
            Since some years it is a speculation of many betrayers, to give out themselves as
            Emissarys, sent by the united States of North-Amerika. They persuaded many peopel by
            very splendid conditions, to go with their littel fortune to Amerika. Commonly they
            bring them till Tuchland, and after this, it is known, that the pretended emissarys,
            partly rob’d them of the last reste of a very littel fortune, who did believe to be very
            near Amerika, and the end of their misfortunes, partly not content to have stolen, this
            poor men, did bring them yet in the hands of So⟨u⟩l-Sellers at Tuchland. You will know
            Yourself, Sir! how prejudicial such tricks can become for the good name of the united
            States and their politicks. It is very naturally, that by such trifly cases, likewise
            the true and usefull proposals, concerning good conditions for such persons, being
            willg, to till some yet uncultivated places of the united States, shall not be accepted,
            because every body fears to be betray’d. From this motive, I believe it will not be
            disagreeable to You, Sir! that I tell You with all particulars the history of such a
            trick in the paper adjoyned, if this matter, to discover the tricks of such raskels and
            to give to Your Emissarys or avertissements, more infallibel signs, which could not be
            obnoxious to errour, seems You worthy to take care of it.
          This, Sir! is the first and most uninterrested motive of this letter, but I have yet an
            other, what is not so without all interest for my own person.
          You will read in the description of the trick of the pretended Colonel Pearce, that I
            myself would go in the service of the united States of North-Amerika. Now this Colonel
            is escaped, but my wishes to set out from Europe and to live in a free Country, has
            settled itself in my mind. If You, believe, Sir! that a good natured Youth, who has some
            parts and the best will to become usefull to the Republick, can receive the permission
            to go in the service of the united States, I offer You myself to such a one. I am not an
            adventurer, who is in need to leave his fathers Country; I am not without fortune, and
            without all views to become forward at Europe, no, Sir! I have many favourabel views for
            it; I have a father, who is in the service of a good prince; I am a noble-man
            (Gentilhomme. You do perhaps not know in Your happy country, this word) and this is at
            Germany a prerogative which procures many advantages, but all this my
            circumstances to my fortune at Europe, I despise. I can not be happy, if I do not
            become, what perhaps I would become once, by myself and my own few merits. Concerning my
            principles of Moral I can not sell my parts and my life to a prince, because I should do
            after this, not what I shall do by the laws of my reason, but what my prince did command
            me for. I know very well that no body should speak too much from himself, but now I am
            indeed in the case, to begin with speaking of myself because necessary I must be known
            by You, Sir! I am the eldest Son of Charles Wangenheim, who is Major in the service of
            the Duke of Saxe-Gotha. Three of my brothers are in the service of the King of
              Borussia. I could likewise have a military place in the same
            service, but I did not like to fight against the French people, from whom I believe they
            are in the right. I prefer also the proposal of my father, to become a Lawyer. But,
            dearest Sir! the justice is blind at Europe, and I like very much to see with open eyes.
            Since half a Year, therefore I did more cultivate, the english and french languages,
            Mathematics and Philosophy, than the old Roman laws, which however I did not neglect.
            That are allready my bussiness at the University at Erlang near Nurnberg in Franconie,
            and I will yet stay a year longer. I can not pretend, that You, Sir! shall believe me
            upon my word, but certainly You do know some person at Germany, from whom You are
            persuaded, that he is a honourable man. Let me be put on the proof Sir! by such a one,
            and if he finds, that I could be usefull to You and the Republick, give me a place, and
            with it the happyness to live in a free State, and to have nothing other heads, than
            virtue and my duty. Procure me, Sir! the place of a Lieutnant, that I have some fixt
            views, tell me, what I should learn the first, and if You believe that it should be
            better, I remain yet, upon my own expences, a year at Europe, for learning all, what You
            believe usefull and necessary. Should You find after this, that I could be more usefull
            to the Republick in a other place than a military function, I shall surely all do, what
            You proved that it is the best.
          If You can not procure me a settlement in the free State, at least be so kind to give
            me in a few words an answer, that You will not be offended by my good will. With the esteem, I have every time for a virtuous man, I shall remain
            for ever Sir! Your’s
          
            Charles Wangenheim
          
         